DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20, 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chapman et al. (US 2014/0261487A1).

Chapman discloses in reference to claim:
	18.  A smoking article or personal vaporizer comprising: a housing 91/81;  a heating element 50;  a power source 40 for at least the heating element;  a fluid reservoir 201 [the cartridge 90 includes a reservoir layer 201 comprising layers of nonwoven fibers formed into the shape of a tube 
encircling the interior of the cartridge shell 91.  An aerosol precursor composition is retained in the reservoir layer 201.];  and a wicking element 301 which transfers fluid from the fluid reservoir to the heating element  [ reservoir layer 201 is in fluid connection with a transport element 301 (a 
wick in this embodiment).  The transport element 301 transports the aerosol 
precursor composition stored in the reservoir layer 201 via capillary action to 
an aerosolization zone 400 of the cartridge 90.];  wherein the fluid reservoir comprises a element comprising a plurality of bicomponent fibres;  and a fluid. 

    PNG
    media_image1.png
    415
    772
    media_image1.png
    Greyscale

  	Note Chapman discloses the production of reservoirs constructed from sheet material, and further wherein the sheet material can be made from a majority of CA fiber from about 75% to about 92% of the total dry weight.  Additional fibers (singly or mixed) were added to strengthen the sheet from 
about 8% to about 25% of the total dry weight.  These included: HP-11 wood pulp from Buckeye Technologies: DPL-2607, a PET (polyethylene terephthalate) bicomponent fiber, from Fiber Innovation Technologies; and Kuralon VPB 105-2.times.4, PVOH (polyvinyl alcohol) fiber from Kuraray Co., Ltd.  The final material selected for production had a composition of 92% CA, 4% wood pulp, and 4% PVOH.   Further Chapman discloses at [0096] the finished substrate sheets were produced from about 70 gsm to about 160 gsm, with thicknesses from about 0.7 mm to about 3 mm.  An exemplary material was about 115 gsm and about 1.5 mm thick.  These sheet parameters were chosen in part to accommodate the 
into a hollow tube reservoir.
	Although Chapman does not explicitly disclose the bonded fiber density of the fiber sheet reservoir as between 0.05 to 0.5 g/cc.  It is noted that simple calculation of the density can be achieved by dividing the stated preferred or exemplary GSM (grams/cubic meter) taught by Chapman by the exemplary thickness of the fiber sheets used to make the reservoir:  
	115 GSM / 1.5mm yields 115g/cubic meter / 0.0015m = 0.07667g/cubic centimeter  or 0.07667g/cc
	It can be seen from the above calculations that the fiber sheet reservoir including bicomponent fibers as taught by Chapman has an exemplary [bonded-see note below] fiber density of 0.07667 g/cc which is within the claimed range of 0.05-0.5 g/cc.   Note that Chapman implies the fibers of the exemplary reservoir are bonded at [0097] when stating that other methods of binding the sheet can include spray binders such as latex or solvent bonding with triacetin or other plasticizers, therefore the bonded fiber (including CA and bi-component fibers) can be calculated as above.

19.  A smoking article comprising: a housing 81/91;  a heating element 50;  a power source 40 for at least the heating element;  a fluid reservoir 201;  and a wicking element 301 which transfers fluid from the fluid reservoir to the heating element;  wherein the fluid reservoir comprises a longitudinally extending tubular element (see above figure) comprising a plurality of bicomponent fibres;  and optionally a fluid and wherein the bonded fiber density of the bicomponent fibers as between 0.05 to 0.5 g/cc. 
Regarding claims 20 and 24, note the Chapman device is a personal vaporizer as disclosed.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2014/0261487A1) in view of Rabinowitz et al (US 2014/0345635A1).
Chapman discloses the claimed invention as delineated above except in reference to claim:

21.  A smoking article according to claim 18 wherein the heating element comprises a resistance wire of resistance 2.20 to 2.5.OMEGA., the resistance wire being formed as a coil or helix having 6 to 8.  

Rabinowitz teaches a heating element comprising a coil or helix having 6 to 8 turns, and a resistance including 2.20 to 2.5.Ohms.  It would have been obvious to one of skill in the art to provide the disclosed heater of Rabinowitz in place of the heater of Chapman since Chapman does not disclose the resistance of the heater and one of skill would look to other similar heaters to determine a suitable resistance for the Chapman device. 
	
Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. Regarding claims 18-20 Applicant again argues that the Examiner’s calculation of the density of the bi-component element is not correct as it does not account for the percentage of the bi-component fiber in the sheet material. It is noted that the claim language regarding the bi-component fiber density requires only that the fluid reservoir comprises an element (emphasis added) comprising a plurality of bicomponent fibres at a bonded fibre density of about 0.05 to 0.50 g/cc , not that the fluid reservoir itself has a fiber density of bi-component fibers of 0.05 to 0.50 g/cc. It is further noted that Chapman discloses without dispute the use of bicomponent fibers as part of a sheet material.  The sheet material being part of the reservoir therefore reading on the claimed reservoir with an element (fiber sheet material) comprised of bicomponent fibers.  The Examiner points out that the fluid reservoir of Chapman is comprised of a fiber sheet reservoir, where the sheets include bi-component fibers and the sheets of the reservoir are shown to have an exemplary (calculated) bonded fiber density of 0.07667 g/cc which is within the claimed range of 0.05-0.5 g/cc.  Clearly from the disclosure of Chapman the fiber sheet material of Chapman can be equated to “an element comprising a plurality of bicomponent fibres”. For this there seems no argument from Applicant.  Therefore, for clarity of Examiner’s interpretation, it is suggested to 
18. (Previously presented) A smoking article comprising: a housing; a heating element;
a power source for at least the heating element; a fluid reservoir; and
a wicking element which transfers fluid from the fluid reservoir to the heating element; wherein the fluid reservoir comprises [a fiber sheet material]  at a bonded fibre density of about 0.05 to 0.50 g/cc and a fluid.

It is maintained that Chapman discloses to one of skill in the art a   “fluid reservoir” comprising “an element comprising a plurality of bicomponent fibres” at a bonded fibre density (of the fiber sheet material) of about 0.05 to 0.50 g/cc. No specific arguments were presented for claims rejected under 35 U.S.C. 103 other than dependency on claims 18 and 19 respectively. 
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





Tsc
/THOR S CAMPBELL/Primary Examiner, Art Unit 3761